                                                                                            Case 2:21-cv-00502-GMN-NJK Document 16 Filed 08/19/21 Page 1 of 2




                                                                                      1   Molly M. Rezac
                                                                                          Nevada Bar No. 7435
                                                                                      2   molly.rezac@ogletreedeakins.com
                                                                                          OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                      3
                                                                                          200 S. Virginia Street, 8th Floor
                                                                                      4   Reno, NV 89501
                                                                                          Telephone: 775.440.2373
                                                                                      5
                                                                                          Attorneys for Defendants Tuscany Hotel & Casino,
                                                                                      6   LLC and Tuscany Suites, LLC
                                                                                      7
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                      8
                                                                                                                        FOR THE DISTRICT OF NEVADA
                                                                                      9
                                                                                          MOHAMMAD DAVATOLHAGH,                                Case No.: 2:21-cv-00502-GMN-NJK
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                     10
                                                                                                                Plaintiffs,
                                                                                     11                                                           STIPULATION AND ORDER FOR
                                                                                          vs.                                                      DISMISSAL WITH PREJUDICE
                                                                                     12
                                                 200 S. Virginia Street, 8th Floor




                                                                                     13   TUSCANY HOTEL & CASINO, LLC a
                                                    Telephone: 775-440-2372




                                                                                          Nevada Limited Liability Company; and
                                                         Reno, NV 89501




                                                                                     14   TUSCANY SUITES, LLC, a Nevada Limited
                                                                                          Liability Company,
                                                                                     15
                                                                                                                Defendants.
                                                                                     16

                                                                                     17
                                                                                                 IT IS HEREBY STIPULATED by and between Plaintiff Mohammad Davatolhagh
                                                                                     18
                                                                                          (“Plaintiff”) and Defendants Tuscany Hotel & Casino, LLC and Tuscany Suites, LLC (collectively,
                                                                                     19
                                                                                          “Defendants”), by and through their undersigned counsel, that all claims Plaintiff had, or may have
                                                                                     20
                                                                                          had, against Defendants that are contained herein, reasonably related to, or could have been
                                                                                     21
                                                                                          brought in the above-captioned action, are hereby dismissed, with prejudice, in their entirety.
                                                                                     22
                                                                                          ...
                                                                                     23
                                                                                          ...
                                                                                     24
                                                                                          ...
                                                                                     25
                                                                                          ...
                                                                                     26
                                                                                          ...
                                                                                     27
                                                                                          ...
                                                                                     28
                                                                                                Case 2:21-cv-00502-GMN-NJK Document 16 Filed 08/19/21 Page 2 of 2



                                                                                           1          Each party to bear their own fees and costs.
                                                                                           2   DATED this 18th day of August, 2021.           DATED this 18th day of August, 2021.
                                                                                           3   LAW OFFICES OF MICHAEL P. BALABAN              OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                              P.C.
                                                                                           4

                                                                                           5   /s/ Michael P. Balaban                         /s/ Molly M. Rezac
                                                                                               Michael P. Balaban                             Molly M. Rezac
                                                                                           6   Nevada Bar No. 9370                            Nevada Bar No. 7435
                                                                                               10726 Del Rudini Street                        200 S. Virginia Street, 8th Floor
                                                                                           7
                                                                                               Las Vegas, NV 89141                            Reno, NV 89501
                                                                                           8   Attorneys for Plaintiff                        Attorneys for Defendants

                                                                                           9

                                                                                          10
                                                                                                                                            ORDER
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                      IT IS SO ORDERED.
                                                                                          12
                                                                                                      Dated this 19
                                                                                                                 __ day of August, 2021.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                                                Gloria M. Navarro, District Judge
                                                                                                                                            United States District Court
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
